       Case 1:16-cv-03104-SCJ Document 60-3 Filed 11/28/18 Page 1 of 4




                              ATTACHMENT "C-1"

                            Plaintiff's List of Witnesses

Plaintiff will have present at trial:

1.    Plaintiff Judy Crow

      Address: 3702 Antioch Church Road, Mt Airy, Georgia 30563

      Summary of Expected Testimony: Mrs. Crow is expected to testify as to the

background of James Crow's health and his continuing need for treatment, his

work history, his hobbies, interests, and his family and community involvement.

She is also expected to testify as to her recollection of Mr. Crow' s interactions with

the VA and its agents and employees as well as her own interactions with the VA

and its agents and employees. Additionally, Mrs. Crow accompanied her husband

to the Atlanta VA Medical Center for his cardiac catheterization and is expected to

testify regarding her general memory of that visit (including the recommendation

that James Crow undergo coronary artery bypass grafting).

2.    Philip A. Romm, MD

      Address: 320 Femly Park Drive, Alpharetta, Georgia 30022

      Summary of Expected Testimony: Dr. Romm is a board-certified physician

in the specialties of interventional cardiology, cardiovascular disease, and internal

medicine. He will be tendered as an expert witness in this case under FRE 702.

Dr. Romm is expected to testify as to the medical condition of James Crow prior to

his death, the negligence of the medical care rendered to Mr. Crow (specifically a

                                          -1-
        Case 1:16-cv-03104-SCJ Document 60-3 Filed 11/28/18 Page 2 of 4




delay in providing necessary medical care) by employees and/or agents of the VA,

and how the negligence of the VA, including its agents and/or employees, caused

and/or contributed to the death of Mr. Crow.

3.    Gerald Gowitt, MD

      Address: 3350 Kensington Road, Decatur, Georgia 30032

      Summary of Expected Testimony: Dr. Gowitt is a board-certified physician

in the specialties of forensic pathology, anatomical pathology and clinical

pathology, and is the Chief Medical Examiner for Dekalb County, Georgia. Dr.

Gowitt will be tendered as an expert in this case under FRE 702 and is expected to

testify as follows: that the cause of death of James Milton Crow was, to a

reasonable degree of medical probability, probable organic heart disease and/or

heart attack.

4.    Mark Gardner

      Address: PO Box 385, Demorest, Georgia 30535

       Summary of Expected Testimony: Mark Gardner is the brother-in-law of

James Crow, deceased. He accompanied James Crow to medical appointments

with the VA and is expected to testify that Mr. Crow inquired as to the scheduling

of heart surgery during a June 10, 2013 visit to the Atlanta VA Medical Center.

He is also expected to testify regarding Mr. Crow's hobbies, interests, family life,

and community involvement.



                                         -2-
        Case 1:16-cv-03104-SCJ Document 60-3 Filed 11/28/18 Page 3 of 4




5.    Michelle Kinney

      Address: 2460 Highway 197 South, Mt Airy, Georgia 30563.

      Summary of Expected Testimony: Ms. Kinney is the daughter of Plaintiff

and James Crow, deceased. If called, she is expected to testify as to the

background of James Crow's health and his continuing need for treatment, his

hobbies, interests, and his family and community involvement.


6.    Steven Martin

      Address: 1081 Joe Smith Road, Mt Airy, Georgia 30563

      Summary of Expected Testimony: Mr. Martin was a friend and neighbor of

James Crow. He is expected to testify to the background of James Crow's health

and his continuing need for treatment. Additionally, Mr. Martin accompanied

James Crow to the Atlanta VA Medical Center for his stress test and is expected to

testify regarding his general memory of that visit and James Crow's interactions

with Atlanta VA Medical Center agents and/or employees.

7.    Stephanie Deer

      Address: 3702 Antioch Church Road, Mt Airy, Georgia 30563

Summary of Expected Testimony: Ms. Deer is the granddaughter of James and

Judy Crow. She is expected to testify to the background of James Crow's health

and his continuing need for treatment. Additionally, Ms. Deer accompanied James

Crow to the Atlanta VA Medical Center for his cardiac catheterization and is

                                         -3-
        Case 1:16-cv-03104-SCJ Document 60-3 Filed 11/28/18 Page 4 of 4




expected to testify regarding her general memory of that visit (including the

recommendation that James Crow undergo coronary artery bypass grafting) and

James Crow's interactions with Atlanta VA Medical Center agents and/or

employees.

8.    Kasey McEntire

      Address: P.O. Box 68, Baldwin, Georgia 30511

Summary of expected testimony: Mr. McEntire is the Habersham County Coroner

and is expected to testify as to his findings and observations of James Crow at the

scene of his death. He is also expected to testify regarding his opinions as to the

cause(s) of James Crow's death based on his investigation as the responding

Coroner.



      Additionally, Plaintiff may call any witness listed by Defendant as well as

any impeachment or rebuttal witness(es) whose use could not reasonably have

been anticipated.




                                         -4-
